DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Oberhauser (US 2010/0245839) and further in view of Cosby et al. (US 2020/0310971) and Cagno et al. (US 2010/0011261).

graduation extending in the measuring direction; in the case of a rotational 
measurement, the scale is embodied as a graduated plate with a circular-annular 
graduation”; par. [0049]), a processor configured to process the position signals into position values, and an interface (Oberhauser expressly fails to teach a processor, however Oberhauser teaches a position measuring instrument comprising a scanner and a graduation carrier to measure position and process the displacement (par. [0002]) which inherently requires some type of processor to process the information scanned and interface to data obtained from scanner); a data memory including a first memory which is a volatile memory configured to store additional data from an additional data source, a second memory which is a writable non-volatile memory configured to receive and store additional data from the first memory (Oberhauser: par. [0065]: “Accordingly, both volatile and nonvolatile memory elements can be employed; in the case of volatile memory elements 26, it must then merely be ensured that the information of the memory elements 26 is stored in a separate memory unit, so that in the event that a system restart becomes necessary after a power interruption, they will be available again for a certain scanning configuration”; here Oberhauser teaches storing data from 
Oberhauser fails to teach a memory controller configured to control transfer and storage of the additional data from the first memory into the second memory; and a power supply including an input stage having at least one energy storage configured to store energy from a main supply voltage, a first output stage configured to produce a first supply voltage that powers the position measurement electronics using the energy stored in the energy storage, a second output stage configured to produce a second supply voltage that powers the data memory using the energy stored in the energy storage, and a voltage monitor configured to monitor the main supply voltage for a drop below a minimum value, wherein the voltage monitor is configured to turn off the first output stage of the power supply in response to a drop below the minimum value and to signal the drop below the minimum value to the memory controller by a backup signal, and wherein the memory controller is configured to transfer additional data from the first memory into the second memory and store the additional data in the second memory in response to arrival of the backup signal.
Cosby teaches a power supply (Cosby: fig. 1, item 102) including an input stage  having at least one energy storage configured to store energy from a main supply a first supply voltage that powers the position measurement electronics using the energy stored in the energy storage, a second output stage configured to produce a second supply voltage that powers the data memory using the energy stored in the energy storage (Cosby: par. [0012]: “Providing the first output voltage 108a to the RAM modules 110 may comprise providing the first output voltage 108a via a line routed to a pin of one or more sockets (e.g., memory sockets) housing the RAM modules 110”; par. [0013]: “ The power supply 102 may also be configured to provide, concurrent to the first output voltage 108a, a second output voltage 108b to one or more other system components 112”; here it is noted that the power supply provides first output stage to the data memory and second output stage to other system components which can be a position measuring electronics), and a voltage monitor configured to monitor the main supply voltage for a drop below a minimum value, wherein the voltage monitor is configured to turn off the first output stage of the power supply in response to a drop below the minimum value and to signal the drop below the minimum value to [[the memory controller]] by a backup signal, and wherein [[the memory controller is configured]] to transfer additional data from the first memory into the second memory and store the additional data in the second memory in response to arrival of the backup signal (Cosby: par. [0014]: “The power supply 102 may detect a power event. A power event may comprise a loss of the power supply 102 may cease providing the second output voltage 108b while maintaining the first output voltage 108a. Thus, the RAM modules 110 will have the necessary power to perform the save operation, and the power reserves of the power supply 102 (e.g., capacitors, supercapacitors) are not drained by the first output voltage 108b”; par. [0016]: “Sending the EPOW signal 114 to the RAM modules 110 may initiate a save operation that stores, into the non-volatile memory components of the RAM modules 110, data stored in the volatile memory components of the RAM modules 110. Thus, the data can later be retrieved from the non-volatile memory components to assist in crash recovery and preserve data integrity”; here it is noted that the power supply detects input voltage falling below a threshold means the power supply includes a voltage monitor that monitors the power event). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide power supply of the Cosby with first supply voltage and second supply voltage powering the data memory and the other system components (e.g., position measuring circuits) and monitor the voltage and only supply voltage to memory and cease (turn off) other voltage supply to other components of the system as taught by Cosby in the system Oberhauser to reduce the system cost by providing power supply with multiple outputs (Cosby: par. [0017]). Here it is noted that Oberhauser (par. [0065]) teaches copying data from volatile memory to 
Oberhauser and Cosby fail to teach a memory controller performing the function of copying data in response to power event. Cagno teaches a memory controller (Cagno: figs. 3 and 4, items 334, 420; claim 3) transferring data from the volatile memory to nonvolatile memory in response to the power event (Cagno: par. [0037]). The memory controllers are known for effectively performing memory access functions and memory save functions as taught by Cagno. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a memory controller to transfer data between memories as taught by Cagno in the system of Oberhauser and Cosby to improve the system performance by delegating task of data access function to the memory controller as known in the art.
As per claim 2, Oberhauser, Cosby and Cagno teach wherein the energy storage is a coil and/or a capacitor (Cosby: par. [0014]).
As per claim 3, Oberhauser, Cosby and Cagno expressly fails to teach wherein the additional data source is a sensor. However as explained with respect to claim 1 above, Oberhauser teaches a position measuring instrument and as per current disclosure background of invention section [0005], the position measuring device 
As per claim 4, Oberhauser, Cosby and Cagno expressly fail to teach wherein the additional data source is the processor. However as explained with respect to claim 1 above, Oberhauser teaches a position measuring instrument comprising a scanner and a graduation carrier to measure position and process the displacement (par. [0002]) which inherently requires some type of processor to process the information scanned and saved to some type of storage and since Oberhauser teaches the volatile memory, one having ordinary skill in the art would be motivated to store data executed by the processor in the memory. According to current disclosure background section [0005] storing such information in the memory is known in the art.
As per claim 5, Oberhauser, Cosby and Cagno teach wherein the storage of the additional data in the first memory is performed in response to at least one of the following events: expiration of a time interval; arrival of a store command at the interface; reaching of a defined position; and occurrence of an error. As explained with respect to claims 3 and 4 above, the position measuring instrument senses the position and calculates the distance, where it would be readily apparent to store the sensed data once a particular position is reached. It is also noted that the data transfer/access/store only occurs to/from memory device when a command is received from the processor.
As per claim 6, Oberhauser, Cosby and Cagno expressly fail to teach wherein the memory controller is configured to process the additional data prior to the storage in the second memory. However as per current disclosure background section [0005] it is 
Claims 7-9 are similar in scope with claims 1, 5 and 6 above and directed to a method of performing functionality of the device claimed. Cosby teaches the method of transferring data (Cosby: claim 1), thus claims 7-9 are rejected under same rationales as applied to claims 1, 5 and 6 above.

Conclusion
The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. 37 C.F.R. § 1.75(d) (1) requires such support in the Specification for any new language added to the claims and 37 C.F.R. § 1.83(a) requires support be found in the Drawings for all claimed features.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Atkins (US 2011/0231689) teaches a method for monitoring power event and based on the event turned off power to some components of the system and maintained power to the memory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536. The examiner can normally be reached Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim T Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Kaushikkumar M. Patel
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138